An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

l
!

IN THE SUPREME COURT OF THE STATE OF NEVADA

FRANK MILFORD PECK, No. 68453

Appellant,
 .  FELED
THE: DTATE 01* NEVADA,

_” Reegondent. _ AUG 1 3 2015

TRADE Kl LW‘ZJEMAM
QLERﬁ OF a4i!J?ﬁEMEE BQURT

ORDER DISMISSING APPEAL W Wan
This is a [$0352 appeal frum a district court Grader. Second

Judicial District Caurt, Washoe County; Elliott A‘.Sattler, J udge.

   

Appellant has submitted a “Notice. of Vuluntary DiSmiSSEil.HI
We elect t0 treat this Imtice as a motion for avvoluntary dismissal Of this
appeal and, cause appearing, we grant it We

ORDER this: pea] DISMISSED.

   
   

Parraguirre

MAM. km 
Douglas Cherry

 

cc: Hon. Elliott A. Battier, District Judge
Frank Milford Peck
Attorney GeneraliCarson City
Washoe County District Attorney
Watshm District Gem-t Clerk

 

1The clerk of this court shall ﬁle the “Notice 0f Voluntary Dismissal”
received on July 22, 2015‘

$UFREME Goun'r
OF
NEVADA

(u:- wva «W l